Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on February 10, 2021 in response to the Office Action of August 11, 2020 is acknowledged and has been entered. 
The objections to claims 1, 3-6, 14-15 and 17 are now withdrawn in view of the claim amendment. 
The rejection to claims 1, 3-7 and 9-17 under 35 U.S.C. 112(a), written description requirement is now withdrawn in view of the claim amendment.
The rejections to claims 1, 3-7 and 9-17 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Robert Fish (Reg. No. 33.880) on May 25, 2021 with approval obtained. 

Amendments to the claims:
Claims 1, 3, 9, 10, and 14-16 are amended.
Claim 5 is canceled. 
Claims 1 and 14 are amended to further limit the scope for epigenetically influence a cancerous cell to produce a cancer-free cellular structure. Support of this amendment is in the specification, PG Pub 2016/0074669, [0043] and FIG.3. 
Claims 3, 9, 10, 15 and 16 are amended for correcting minor informalities.

Claim 1. A method to epigenetically influence a cancerous cell in a target tissue comprising: 
determining a resonant frequency [[for]]of the cancerous cell
defining a desired phenotype for the cancerous cell
generating waveform energy at an octave of the resonant frequency; 
directing the waveform energy onto the target tissue to epigenetically influence the cancerous celland
using a sensor to monitor  cancerous cellcancerous cell

wherein the sensor is configured to monitor [[a ]]the phenotypic response of the cancerous cell analysis[[; ]], and
wherein the desired phenotype is cellular structure

Claim 3. The method as recited in claim 1 further comprising: 
tuning the waveform energy to select a wavelength λ that corresponds to the octave of the resonant frequency; 
adjusting a peak value of amplitudes of the waveform energy to a selected intensity level v; 
providing a predetermined time duration td for activation of the generating step; and 
selectively moving an operational fluence along a predefined pathway through the target tissue.  

Claim 9. The method as recited in claim 1 wherein the generating step further comprises exciting a plasma with the waveform energy in the form of electromagnetic radiation to create a longitudinal electromagnetic wave, wherein the plasma is confined in a plasma antenna.  

Claim 10. The method as recited in claim 1 further comprising a step of imaging the target tissue to create images of the target tissue 

Claim 14. A method for epigenetically influencing a cancerous cellular structure in a target tissue comprising steps of: 
defining a desired phenotype for the cancerous cellular structure in the target tissue, wherein the cancerous cellular structure has a fundamental frequency, and the desired phenotype is a cancer-free cellular structure 
radiating the target tissue with waveform energy at the fundamental frequency via a predetermined protocol to result in a phenotypic response of the cancerous cellular structure;
monitoring [[a ]]the phenotypic response of the cancerous cellular structure in the target tissue by a sensor via a bioelectrical impedance analysis; and 
terminating the predetermined protocol when the phenotypic response corresponds with the desired phenotype[[;]].  




Claim 15. The method as recited in claim 14 wherein the predetermined protocol further comprises: 
tuning the radiation to [[the ]]a wavelength λ that corresponds to the fundamental frequency; 
adjusting a peak value of amplitudes of the radiation to [[the ]]a volume intensity level v; and 
providing the time duration td for activation of the generating step. 
 
Claim 16. The method as recited in claim 14 wherein the waveform energy is electromagnetic radiation having a functional relationship with the fundamental frequency, and wherein the electromagnetic radiation is established by an octave evaluation.  

Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-12 and 14-17 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

The limitations recited in claim 14 in regard to the features of “epigenetically influence a cancerous cellular structure by radiating waveform energy at the fundamental frequency of the cancerous cellular structure to result in a desired phenotype that is a cancer-free cellular structure”, i.e., to transform a cancerous cellular structure to have a cancer-free cellular structure with a use of wave form energy at the fundamental frequency of the cancerous cellular structure, in combination with the other claimed elements, are not taught or disclosed in the prior arts. 

Dependent claims 3-4, 6-7, 9-12 and 15-17 are allowed at least by virtue of their respective dependency upon an allowable claim.
 
The prior arts relevant to the claimed invention are cited below:
Gruber et al., US 2012/0130287 A1. Gruber discloses monitor a phenotypic response of the cancerous target tissue to the wave form energy at the resonant frequency to selectively kill or induce apoptosis in the cells. Gruber does not teach (1) monitoring via a bioelectrical impedance, (2) the waveform is 
Brooks et al., US 2011/0004091 A1. Brooks discloses applying acoustic resonance waveform to detect, and disrupt functions of a biological structure without affecting near-by tissue. Brook does not teach (1) monitoring via a bioelectrical impedance, (2) the targeted structure is a cancerous cellular structure, and (3) the effect is to transform the cancerous cell to have a cancer-free cellular structure. Note that Brook discloses working examples of targeting the virus for cure the cancers. The frequency that the waveform energy corresponds to refer to the frequency of the targeted virus, not of the cancerous cell or cellular structure.  
LePivert et al., US 2008/0300571 A1. LePivert teaches a use of the bioelectrical impedance analysis to monitor cancer treatment accomplished by cytotoxic agents delivered to interstitial tissue structures. LePivert does not teach that cancerous cellular structure is transformed to having a cancer-free cellular structure. Nor does LePivert teaches that the treatment is via radiating waveform energy at the fundamental frequency or an octave of the resonant frequency of the cancerous cells. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI-SHAN YANG/Examiner, Art Unit 3793